     Case 2:20-cv-01161-JAM-CKD Document 35 Filed 09/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     ESTATE OF MICHAEL LEE, et al.,                          Case No. 2:20-cv-01161-JAM-CKD
12
                                           Plaintiffs,                ORDER
13
                    v.
14

15   CALIFORNIA DEPARTMENT OF
     CORRECTIONS AND
16   REHABILITATION, et al.,
17                                       Defendants.
18

19         Good cause appearing, the 14-day deadline for providing initial disclosures under Federal

20   Rule of Civil Procedure 26 is vacated. The Court will reset the deadline in its scheduling order.

21

22   Dated: 9/11/2020                              /s/ John A. Mendez________
                                                   Honorable John. A. Mendez
23

24

25

26

27

28
                                                         1
                                                                    [Proposed] Order (2:20-cv-01161-JAM-CKD)
     Case 2:20-cv-01161-JAM-CKD Document 35 Filed 09/11/20 Page 2 of 2

 1                                 CERTIFICATE OF SERVICE
 2   Case Name: Estate of Michael Lee, et al. v. California Department of Corrections and
                Rehabilitation, et al.
 3   Case No.: 2:20-cv-01161-JAM-CKD
 4   I hereby certify that on September 10, 2020, I electronically filed the following documents with
     the Clerk of the Court by using the CM/ECF system:
 5
         [PROPOSED] ORDER
 6

 7   I certify that all participants in the case are registered CM/ECF users and that service will be
     accomplished by the CM/ECF system.
 8
     I declare under penalty of perjury under the laws of the State of California and the United States
 9   of America the foregoing is true and correct and that this declaration was executed on September
     10, 2020, at Sacramento, California.
10

11   D. Kulczyk                                       /s/ D. Kulczyk
          Declarant                                          Signature
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
                                                                  [Proposed] Order (2:20-cv-01161-JAM-CKD)
